DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 	In response to a Restriction Requirement mailed on 06/24/2022, the Applicant elected without traverse Group I (claims 1-13) and cancelled claims 14-24 in a reply filed on 08/11/2022.
	Currently, claims 1-13 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
(Marked-Up Version) Micro Light-Emitting Diode Display
(Clean Version) Micro Light-Emitting Diode Display
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0093834 A1 to Lin et al. (“Lin”).

    PNG
    media_image1.png
    260
    392
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    289
    612
    media_image3.png
    Greyscale

	Regarding independent claim 1, Lin in Figs. 5A-5C teaches a micro light-emitting diode display (¶ 645, display device), comprising: 
a substrate 5214’ (¶ 651, insulating layer 5214’ functions as a support for the components above i.e. substrate) comprising a wire 5212 (¶ 651, second circuit layer 5212; Fig. 5B discloses layer 5212 is in form of wire); 
a plurality of micro light-emitting diode chips 5111-5112 (¶ 663, ¶ 634 & ¶ 625-¶ 626, light-emitting elements 5111-5112 of a pixel unit PU and the pixel unit PU includes at least one micro light-emitting diode chip. In other words, light-emitting elements 5111-5112 are micro light-emitting diode chips) disposed on a surface of the substrate 5214’ and electrically connected to the wire 5212 (Fig. 5B), wherein a light-emitting surface (Fig. 5C, upper surface) of each of the micro light-emitting diode chips 5111-5112 is set with at least one micro structure 5312-5313, 5322-5323 (¶ 665, second and third light transmissive layers 5312-5313; ¶ 666, second and third light transmissive layers 5322-5323), and each of the micro structure 5312-5313, 5322-5323 has a top end SOUT (¶ 667, light-outing surface SOUT); and 
an encapsulation film 5111TE-5112TE, 5311, 5321 (¶ 673, conductive wiring layers 5111TE-51112TE are light-transmittable layers; ¶ 665-¶ 666, first light transmissive layers 5311, 5321. Fig. 5C discloses layers 5111TE and 5311 (i.e. encapsulation film) and layers 5112TE and 5321 (i.e. encapsulation film) encapsulate the elements 5111-5112 respectively and cover substrate 5214’) encapsulating the micro light-emitting diode chips 5111-5112, and covering the surface of the substrate 5214’ (Fig. 5C), wherein the top ends of the micro structures 5312-5313, 5322-5323 are located in a light-emitting surface of the encapsulation film 5111TE-5112TE, 5311, 5321 (Fig. 5C, ¶ 673 & ¶ 665-¶ 666, layers 5111TE-5112TE, 5311, 5321 are light transmissive and therefore include light-emitting surfaces).
	Regarding claim 2, Lin in Figs. 5A and 5C further teaches each of the micro structures 5312-5313, 5322-5323 comprises a polygon frustum (see Figs. 5A & 5C).
	Regarding claim 3, Lin in Fig. 5C further teaches the micro structures 5312-5313, 5322-5323 have a same shape and a same size (see Fig. 5C).
	Regarding claim 6, Lin in Fig. 5B-5C further teaches each of the micro structures 5312-5313, 5322-5323 is a light-guiding structure 5312-5313, 5322-5323 (Fig. 5B & ¶ 652, light is directed to desired directions by layers 5312-5313 i.e. light guide. Fig. 5C, layers 5322-5323 have the same structures as layers 5312-5313 and therefore would have the same light-guiding property), and the light-guiding structure 5312-5313, 5322-5323 comprises a main body 5312-5313, 5322-5323 (Figs. 5B-5C) and a reflective layer 5111R (¶ 657, reflective layer 5111R) covering a side surface (Fig. 5B, inner bottom side surface) of the main body 5312-5313, 5322-5323.
	Regarding claim 7, Lin in Figs. 5A-5C further teaches each of the micro structures 5312-5313, 5322-5323 comprises an inverted frustum structure (Figs. 5A & 5C), and the inverted frustum structure comprises a reflective side surface 5111R (¶ 657, reflective layer 5111R on an inner bottom side surface of 5312-5313, which makes the inner bottom side surface a reflective side surface).
	Regarding claim 10, Lin in Fig. 5C further teaches the encapsulation film 5111TE-5112TE, 5311, 5321 comprises a plurality of encapsulation film blocks 5311, 5321 (¶ 665-¶ 666, first light transmissive layers 5311, 5321), and the encapsulation film blocks 5311, 5321 are separated from each other (Fig. 5C).
	Regarding claim 11, Lin in Fig. 5C further teaches the micro light-emitting diode chips 5111-5112 are divided into a plurality of groups 5111-5112 (Fig. 5C), and the encapsulation film blocks 5311, 5321 respectively encapsulate the groups 5111-5112 (see Fig. 5C).
	Regarding claim 12, Lin in Fig. 5B further teaches a material 5311 of the encapsulation film 5111TE-5112TE, 5311, 5321 comprises resin (¶ 652, light transmissive layer 5310 includes first light transmissive layer 5311; ¶ 647, light transmissive layer 5310 (including layer 5311) includes resin).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
	Regarding claim 4, Lin does not disclose a refractive index of each of the micro structures is greater than a refractive index of the encapsulation film, and is smaller than a refractive index of a semiconductor layer of each of the micro light-emitting diode chips.
However, Lin teaches a general condition in which each of the micro structures 5312-5313, 5322-5323 (¶ 665-¶ 666, ¶ 652 & ¶ 658), the encapsulation film 5111TE-5112TE, 5311, 5321 (¶ 673 & ¶ 665-¶ 666), and a semiconductor layer 5111P, 5111N (¶ 650, semiconductor layer 5111P, 5111N) of the micro light-emitting diode chips 5111 is formed of a material, which has a refractive index.
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Lin teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of a refractive index of each of the micro structures is greater than a refractive index of the encapsulation film, and is smaller than a refractive index of a semiconductor layer of each of the micro light-emitting diode chips produce unexpected results that are different in kind and not different in degree, said general conditions taught by Lin renders claim 4 obvious.
	Regarding claim 5, Lin in Figs. 5B-5C teaches the micro light-emitting diode chip 5111-5112 has a width as small as 3 µm (¶ 625-¶ 626, ¶ 663 & ¶ 634) and a height of each of the micro structures 5312-5313, 5322-5323 is larger than the width (i.e. 3 µm) of the micro light-emitting diode chip 5111-5112 (Figs. 5B-5C). That is, a height of each of the micro structures 5312-5313, 5322-5323 is larger than 3 µm, which overlaps the claimed range from 3 µm to 10 µm.
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the height of each of the micro structures being larger than 3 µm taught by Lin overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US 2019/0196063 A1 to Gui et al. (“Gui”).
	Regarding claim 8, Lin does not explicitly disclose materials of the micro structures comprise silicon dioxide, titanium dioxide, aluminum oxide, or any combination thereof. Lin teaches the micro structures 5312-5313, 5322-5323 are light transmissive (Fig. 5C & ¶ 665-¶ 666).
	Gui recognizes a need for achieving high light transparence of a display device (¶ 57). Gui satisfies the need by providing transparent (i.e. light transmissive) microstructures in a display device and such microstructures are made of silicon dioxide or titanium dioxide.
	Before the effective filing date of the claimed d invention, it would have been obvious to one of ordinary skill in the art to modify the micro structures taught by Lin with the material taught by Gui, so as to achieve high light transparence of a display device.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 9 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, wherein the encapsulation film completely covers the surface of the substrate.
	Claim 13 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 13, wherein a bottom surface of the at least one micro structure on each of the micro light-emitting diode chips is smaller than or equal to the light-emitting surface of the micro light-emitting diode chip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                   

/JAY C CHANG/Primary Examiner, Art Unit 2895